           Case 5:20-cv-03488-GEKP Document 13-7 Filed 01/15/21 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BRYAN DAVID RANGE,                           :
                                              :         CIVIL ACTION
                  Plaintiff,                  :
                                              :
     v.                                       :
                                              :
                                              :
 WILLIAM BARR, Attorney General of            :         NO. 5:20-CV-03488-GEKP
 the United States, et al,                    :
                                              :
                                              :
                  Defendants.                 :

  DEFENDANTS’ ANSWERS TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
           AND REQUEST FOR PRODUCTION OF DOCUMENTS

          Under Federal Rules of Civil Procedure 26 and 33, and the Local Civil Rules of the United

 States District Court for the Eastern District of Pennsylvania, defendants William Barr, Attorney

 General of the United States, and Regina Lombardo, Acting Director, Bureau of Alcohol,

 Tobacco, Firearms and Explosives, in their official capacities (collectively, “defendants”),

 answer and object to plaintiff Bryan David Range’s First Set of Interrogatories and Request for

 Production of Documents as follows:

                                   PRELIMINARY STATEMENT

          1.     Defendants’ investigation and development of all facts and circumstances relating to

this action are ongoing. These responses and objections are without prejudice to, and are not a

waiver of, defendants’ right to rely on other facts or documents at trial.

          2.     These Responses are made without in any way waiving or intending to waive, but

on the contrary, intending to preserve:

                 a)      All objections as to competency, relevancy, materiality, privilege, and
admissibility as evidence for any purpose in subsequent proceedings or the trial of this or any other
actions;
                                                    1
         Case 5:20-cv-03488-GEKP Document 13-7 Filed 01/15/21 Page 2 of 8



                 b)     The right to object to the use of any information that may be provided, or the
subject matter thereof, in any subsequent proceedings or the trial of this or any other action on any
other grounds;
                 c)     The right to object on any ground at any time to further discovery
proceedings involving or relating to the subject matter of these requests for production of
documents; and
                 d)     The right at any time to revise, correct, supplement, clarify, or amend this
response in accordance with the Federal Rules of Civil Procedure.

       3.        Defendants will produce responsive information and documents only to the extent

that such information or documents are in the possession, custody, or control of defendants.

Defendants’ possession, custody, or control does not include any constructive possession that may

be conferred by defendants’ right or power to request or compel the production of information or

documents from third parties or contractors.

       4.        A response to an interrogatory stating objections or indicating that documents will

be produced shall not be construed to mean that responsive information or documents in fact exist,

that defendants performed any of the acts or omissions described in any interrogatory, or any

definitions or instructions applicable to the interrogatory, or that defendants acquiesce in the

characterization of the conduct or activities contained in any interrogatory, or any definitions or

instructions applicable to the interrogatories.

       5.        Defendants expressly reserve the right to supplement, clarify, revise, or correct any

of its objections and responses, and to assert additional objections or privileges, in one or more

subsequent supplemental responses.

       6.        Defendants will make any responsive documents available for inspection at the

Philadelphia offices of the United States Attorney for the Eastern District of Pennsylvania.

Alternatively, defendants will produce copies of the documents.
                                                    2
         Case 5:20-cv-03488-GEKP Document 13-7 Filed 01/15/21 Page 3 of 8



       7.      Publicly available information or documents including, but not limited to court

papers, and documents available on the Internet, will not be produced.

       8.      These responses are not a representation or concession as to the relevance and/or

relationship of the information to this action.

                           RESPONSES TO INTERROGATORIES

 1.      If your response to Request for Admission 1 is anything other than an unqualified

         admission, identify all information suggesting that plaintiff Bryan David Range would

         potentially be less responsible with firearms than non-prohibited, law-abiding citizens

         generally are.

 RESPONSE: Defendant objects to the term “information,” which is not defined in

 plaintiff’s First Set of Interrogatories and Requests for Production of Documents, in so

 much as it can be read to encapsulate legal conclusions and, therefore, requests a

 response outside the boundaries of proper factual discovery. Defendants shall interpret

 the term “information” to include only factual information.

         Defendants further object to this interrogatory in so much as it seeks

 information that is “not relevant to any party’s claim or defense” nor is it

 “proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Plaintiff’s request for

 information regarding plaintiff’s potential to be “less responsible with firearms than

 non-prohibited, law-abiding citizens generally are” does not serve as the standard

 announced in Binderup and reaffirmed in Folajtar v. Barr, Slip Op. at 21-22, No. 19-

 1687 (3d Cir. Nov. 24, 2020) to evaluate whether plaintiff is eligible to possess a firearm.

         Defendants further object to this interrogatory as overbroad and unduly

 burdensome to the extent it seeks a response that is readily or more accessible to
                                              3
        Case 5:20-cv-03488-GEKP Document 13-7 Filed 01/15/21 Page 4 of 8



plaintiff.

        Finally, defendants object to this interrogatory as a preliminary contention

interrogatory that need not be answered until discovery is complete under Fed. R. Civ.

P. 33(a)(2).



2.      If your response to Request for Admission 2 is anything other than an unqualified

        admission, identify all information supporting the proposition that making a false

        statement to obtain public assistance benefits suggests that a person’s possession of

        firearms would pose a heightened risk, beyond that posed by non-prohibited, law-abiding

        citizens.

RESPONSE: Defendant objects to the term “information,” which is not defined in

plaintiff’s First Set of Interrogatories and Requests for Production of Documents, in so

much as it can be read to encapsulate legal conclusions and, therefore, requests a

response outside the boundaries of proper factual discovery. Defendants shall interpret

the term “information” to include only factual information.

        Defendants further object to this interrogatory in so much as it seeks

information that is “not relevant to any party’s claim or defense” nor is it

“proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Plaintiff’s request for

information regarding plaintiff’s potentially to be “a heightened risk” does not serve as

the standard announced in Binderup and reaffirmed in Folajtar v. Barr, Slip Op. at 21-

22, No. 19-1687 (3d Cir. Nov. 24, 2020) to evaluate whether plaintiff is eligible to possess

a firearm.

        Defendants further object to this interrogatory as overbroad and unduly
                                               4
        Case 5:20-cv-03488-GEKP Document 13-7 Filed 01/15/21 Page 5 of 8



burdensome to the extent it seeks a response that is readily or more accessible to

plaintiff.

        Finally, defendants object to this interrogatory as a preliminary contention

interrogatory that need not be answered until discovery is complete under Fed. R. Civ.

P. 33(a)(2).

3.      If your response to Request for Admission 3 is anything other than an unqualified

        admission, identify all information supporting the proposition that plaintiff Bryan Range

        should be subject to the prohibition of 18 U.S.C. § 922(g)(1) even if his conviction under

        62 Pa. C.S. § 481(a) were not a “serious crime.”

RESPONSE: Defendant objects to the term “information,” which is not defined in

plaintiff’s First Set of Interrogatories and Requests for Production of Documents, in so

much as it can be read to encapsulate legal conclusions and, therefore, requests a

response outside the boundaries of proper factual discovery. Defendants shall interpret

the term “information” to include only factual information.

        Defendants further object to this interrogatory as overbroad and unduly

burdensome to the extent it seeks a response that is readily or more accessible to

plaintiff.

        Finally, defendants object to this interrogatory as a preliminary contention

interrogatory that need not be answered until discovery is complete under Fed. R. Civ.

P. 33(a)(2).



4.      Please identify all persons who have knowledge or possess information regarding

        Plaintiff’s claims, and for each such person identified, indicate the subject matter about
                                                  5
            Case 5:20-cv-03488-GEKP Document 13-7 Filed 01/15/21 Page 6 of 8



            which you believe that person is knowledgeable.

 RESPONSE: Bryan David Range: plaintiff likely has knowledge about his criminal

 history, including his disqualifying offense. Defendants explicitly reserve their right to

 supplement this response.



 5.         Please identify the evidence supporting your contention that Plaintiff’s conviction for

            violating 62 Pa. C.S. § 481(a) was a “serious crime.”

RESPONSE: Defendant objects to this interrogatory as a preliminary contention

interrogatory that need not be answered until discovery is complete under Fed. R. Civ. P.

33(a)(2).




                                                     6
        Case 5:20-cv-03488-GEKP Document 13-7 Filed 01/15/21 Page 7 of 8




                                REQUEST FOR PRODUCTION

 1.     Please produce any and all documents described, identified, relied upon, or referred to in

        your responses to Plaintiffs’ First Set of Interrogatories and Plaintiffs’ First Set of

        Requests for Admission.


RESPONSE: Defendants direct plaintiff to documents previously produced at USA0001-3.


                                                       Respectfully submitted,

                                                       WILLIAM M. McSWAIN
                                                       Acting United States Attorney

                                                       /s/ Paul J. Koob
                                                       PAUL J. KOOB
                                                       ERIC D. GILL
                                                       Assistant United States Attorneys
                                                       615 Chestnut Street, Suite 1250
                                                       Philadelphia, PA 19106
                                                       Email: eric.gill@usdoj.gov
                                                       Email: paul.koob@usdoj.gov

Date: December 16, 2020




                                                   7
       Case 5:20-cv-03488-GEKP Document 13-7 Filed 01/15/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, a true and correct copy of the foregoing Defendants’

Responses to Plaintiff’s First Set of Interrogatories and Request for Production of Documents

has been served by electronic mail on the following:



       Alan Gura, Esq.                                 Michael P. Gottlieb, Esq.
       Gura PLLC                                       319 Swede Street
       916 Prince Street                               Norristown, PA 19401
       Alexandria, VA 22314
       Alan@gurapllc.com                               Mikem1a1@aol.com

                              Counsel for Plaintiff




Date: December 16, 2020                      /s/ Paul J. Koob
                                             ERIC D. GILL
                                             PAUL J. KOOB
                                             Assistant United States Attorneys
